Citation Nr: 0024726	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which, in pertinent part, denied 
the above claims.

In May 1996 and January 1999, the Board remanded these claims 
for additional evidentiary development.  The RO complied with 
the Board's instructions, to the extent possible, and these 
claims are ready for appellate disposition.

In the 1999 Remand, the Board noted that the veteran's 
representative had filed a statement that could reasonably be 
construed as a notice of disagreement with the disability 
rating assigned to his asthma.  In May 2000, the veteran was 
sent a Statement of the Case on that issue.  He did not file 
a VA Form 9 (Appeal to the Board of Veterans' Appeals), and 
no correspondence was received from him or his representative 
within the appeal period.  Therefore, this issue is not 
before the Board.


FINDINGS OF FACT

1.  The veteran currently has chronic lumbosacral strain and 
degenerative arthritis of the hips. 

2.  The veteran has submitted competent lay evidence that he 
fell during service, thereby injuring his back and hips. 

3.  There is no medical evidence showing the development of 
chronic back or hip disorders during the veteran's active 
service, or of arthritis of the back or hips within the year 
after his separation from service, or showing that the 
veteran's current back and hip disorders are related to 
disease or injury during service.

4.  The veteran's claims for service connection are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for low back and hip 
disorders are not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, the available service 
medical records and morning reports for the veteran's unit, 
the reports of VA examinations conducted in 1998 and 2000, a 
letter from the Zia Senior Citizens Center, and a statement 
from J.S.  The evidence pertinent to the issues on appeal is 
discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim for service connection requires three 
elements to be well grounded.  It requires competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  Generally, the 
Board should consider only the evidence that is or may be 
favorable to the claim in deciding whether a claim is well 
grounded.  See Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)") (emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

In May 1993, the veteran filed claims for service connection 
for low back and hip disorders and noted that he had been 
treated during service for these conditions in July 1958 at a 
hospital in Germany.  He reported no post-service treatment 
for the claimed conditions.  In a letter dated in June 1993 
from the Zia Senior Citizens Center, it was stated that the 
veteran had been treated for the "claimed disabilities" 
(which included asthma, an issue not on appeal) from a Dr. 
Van Osdol who was deceased and a Dr. Mitchell.  

The majority of the veteran's service medical records are 
unavailable and presumed destroyed in a fire at the National 
Personnel Records Center (NPRC).  The veteran completed NA 
Form 13055 in an attempt to reconstruct his records.  He 
indicated that he was treated for a "fall" in Germany for 
two or three days in either February or March 1958.  NPRC has 
stated that the veteran's physical examinations cannot be 
reconstructed.  NPRC searched morning reports for the 
veteran's unit for the time period February through October 
1958, as well as morning reports from the 5th General 
Hospital for March 14 through April 2, 1958.  The morning 
reports show that the veteran was absent from duty on 
March 14, 1958, and April 2, 1958, since he was sick and at 
the U.S. Army Hospital.  Records from the hospital show that 
he was admitted on those dates.  No diagnosis was shown. 

Upon VA examination in February 2000, the veteran stated that 
he had had back and hip pain for the past dozen years or so.  
He stated that during service, he fell down a flight of 
stairs while carrying radios, and he was hospitalized for a 
week.  He was a rancher for most of his life after leaving 
service.  Diagnoses were chronic lumbosacral strain and 
degenerative arthritis of the hips.  The examiner reviewed 
the claims file and concluded that the most probable etiology 
of the veteran's current back and hip complaints was his 
lifelong hard ranch labor rather than an injury during his 
military service.  It was also noted that his complaints were 
no worse than what could be expected from a person his age.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis 
may be established based on a legal presumption by showing 
that the condition manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307 and 3.309 (1999).  The medical evidence 
shows diagnosis of degenerative arthritis of the hips in 
2000, 42 years after the veteran's separation from active 
service.  Therefore, he is not entitled to presumptive 
service connection for this condition.

The appellant is competent to state that he fell during 
service, injuring his back and hips.  He is also competent to 
report experiencing symptoms during service and being 
hospitalized during service.  However, the veteran is not a 
medical professional and, therefore, his statements are not 
competent to establish that he actually had back or hip 
disease during service.  In this case, even accepting his 
statements as true for the purpose of determining whether his 
claims are well grounded, the claims are still not plausible.

There is no medical nexus evidence to associate any current 
back or hip disorder with a disease or injury during service.  
The evidence does not show complaints of back or hip related 
symptomatology until, at the earliest, 1993 when the veteran 
filed his claims for compensation.  The veteran's back and 
hip symptoms, according to his statements, did not occur 
until approximately the mid-1980s.  He has not alleged any 
continuity of symptomatology between the alleged in-service 
injuries and the back and hip disorders first shown many 
years after service.  There is no medical evidence showing 
treatment for back or hip complaints or symptoms between his 
separation from service in 1958 and the filing of his claim 
for compensation in 1993.  No medical professional has ever 
stated that any current back or hip disorder is in any manner 
related to the veteran's military service or that any 
condition began during service.  In fact, the only medical 
opinion of record indicates that the "most probable 
etiology" of these conditions is the veteran's post-service 
employment as a rancher.

Accordingly, the Board concludes that these claims are not 
plausible.  The only evidence indicating that the veteran has 
back and hip conditions that are related to his military 
service consists of his current statements.  However, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board's 1996 and 1999 Remands instructed the RO, among 
other things, to ask the veteran to (a) provide the full 
address for J.S., so that the RO could contact J.S. and ask 
if he knew anything about the circumstances surrounding the 
veteran's alleged back/hip injury during service, and (b) 
identify the names and full addresses of all medical 
professionals who had treated him for the claimed conditions, 
including Drs. Van Osdol and Mitchell.  The RO complied with 
the Board's instructions.  Letters were sent to the veteran 
in July 1996 and March 2000 requesting this information.  He 
did not respond. 

A Board remand confers upon the veteran the right to 
compliance with the Remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran's representative 
argues that despite the veteran's non-response, that VA has a 
duty, on its own, to contact J.S. since an address is on file 
for him.  The Board disagrees.  This case is very different 
than Stegall because the veteran has not submitted a well-
grounded claim.  

Where a claim is not well grounded, there is no duty to 
assist in developing facts pertinent to the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999) (VA cannot assist a 
claimant in developing a claim that is not well grounded).  
Since there is no duty to assist with respect to these 
claims, any additional action by the Board to enforce the 
1996 or 1999 Remand orders is not required under Stegall.  
Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  

Furthermore, a full address for J.S. is not of record; there 
is only a city and state.  The veteran had not provided the 
address for Dr. Van Osdol when he completed the authorization 
form for VA to obtain his medical records, and, although he 
provided an address for Dr. Mitchell, he did not complete a 
signed authorization form for the release of records from Dr. 
Mitchell.  While VA does, in certain circumstances, have a 
duty to assist the veteran in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); see also 38 C.F.R. 
§ 3.159(a) (noting that the duty to assist "shall not be 
construed as shifting from the claimant to the [VA] the 
responsibility to produce necessary evidence.").  The 
veteran's cooperation in providing the full addresses for 
J.S. and any physicians that had treated him for the claimed 
conditions was crucial to the fair and thorough adjudication 
of his claims, yet he did not do so.  As pointed out in the 
Board's 1999 Remand, VA has no duty to hunt down evidence on 
the veteran's behalf, but only to obtain evidence identified 
by the veteran.  In other words, it is the veteran's burden, 
albeit a minor one, to provide the addresses where VA can 
obtain the referenced evidence.

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground either of these 
claims.  The veteran has not alleged that any medical records 
exist that would show that a current back or hip disability 
is related to service. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims for service 
connection for low back and hip disorders are plausible, the 
claims must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.



ORDER

Having found the claims not well grounded, entitlement to 
service connection for low back and hip disorders is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

